United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3214
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                   Eric G. Hicks

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: June 14, 2019
                             Filed: August 20, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Eric G. Hicks pleaded guilty to conspiring to defraud the government, in
violation of 18 U.S.C. § 286, and presenting false claims to the government, in
violation of 18 U.S.C. § 287. The district court1 calculated a sentencing range of 110
to 137 months under the United States Sentencing Guidelines (2016) and sentenced
him to a total term of 120 months of imprisonment. Hicks challenges the substantive
reasonableness of his sentence.

       We review the substantive reasonableness of a sentence for abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007). “A district court abuses its discretion
when it (1) fails to consider a relevant factor that should have received significant
weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (cleaned up). A sentence within the advisory Guidelines range is
presumptively reasonable, United States v. King, 898 F.3d 797, 810 (8th Cir. 2018),
but the presumption may be rebutted by reference to the statutory sentencing factors
set forth in 18 U.S.C. § 3553(a), United States v. Peck, 496 F.3d 885, 891 (8th Cir.
2007).

       Here, the district court imposed a sentence within the Guidelines range, which
is presumed reasonable. Hicks contends that the district court gave improper weight
to two factors: his criminal history and the need to protect the public from his further
crimes. Specifically, he argues that the district court failed to consider how much he
had changed as a person when it determined that, in part because of his prior acts of
dishonesty and in part because of the nature of the instant offense, there was a need
to protect the public against him. In particular, the district court remarked that the
instant offense “involved perhaps the most complicated and extensive scheme of
fraud and dishonesty” that it had seen. A sentencing court “has wide latitude to
weigh the § 3553(a) factors in each case and assign some factors greater weight than


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
others in determining an appropriate sentence.” United States v. Bridges, 569 F.3d
374, 379 (8th Cir. 2009). Hicks has not shown that the district court clearly erred in
weighing the § 3553(a) factors.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-